COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Great Value Storage, LLC and World Class Capital Group, LLC

Appellate case number:    01-21-00672-CV

Trial court case number: 2019-18855

Trial court:              165th District Court of Harris County

        Relators, Great Value Storage, LLC and World Class Capital Group, LLC, filed a petition
for writ of prohibition and for writ of injunction on December 1, 2021. Today, relators have filed
a motion seeking emergency relief staying Seth Kretzer’s actions as a receiver.
        The Court grants the motion and orders stayed the trial court’s September 8, 2021 order
appointing Seth Kretzer as receiver, and ordering the receiver, Seth Kretzer, to discontinue acting
pursuant to the order during the pendency of this stay order. This stay of the receiver’s actions
pursuant to the trial court’s September 8, 2021 order remains in effect pending disposition of the
petition for writ of prohibition and for writ of injunction or further order of this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __December 6, 2021____